DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  the limitation “the effect” on line 25 of the claim is the first recitation of this limitation so it is suggested to rewrite as “an effect”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the limitation “the position” on line 29 of the claim is the first recitation of this limitation so it is suggested to rewrite as “a position”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  the limitation “the interior” is the first recitation of this limitation so it is suggested to rewrite as “an interior”.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  the limitation “the defined pipe” is the first recitation of this limitation so it is suggested to rewrite as “the pipe”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the fuel” on line 21 of the claim.  It is not clear if this limitation is “filtered fuel” or “unfiltered fuel” as already recited on lines 4 & 5 of the claim.  Examiner interprets it to be “unfiltered fuel”.
Claim 17 recites the limitation “unfiltered fuel” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “unfiltered fuel” already recited on line 4 of the claim.  Examiner interprets them to be the same.
Claim 22 recites the limitation “the upper end of the hollow internal space”.  It is not clear if this “upper end” is the same “end” as “the upper axial end” of the “filter insert” already recited in independent Claim 16, or if this “end” is specifically for “the hollow internal space” instead.  Examiner interprets this “end” for the “space”.
The term "small cross-section" in claim 22 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what distinguishes a “small” cross-section from a normal-sized cross-section or a large cross-section.
Claim 28 recites the limitation “the upper end of the hollow internal space”.  It is not clear if this “upper end” is the same “end” as “the upper axial end” of the “filter insert” 
The term "small cross-section" in claim 28 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what distinguishes a “small” cross-section from a normal-sized cross-section or a large cross-section.
Claim 29 recites the limitation “the venting path”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation “the gas”, but independent Claim 16 recites “gases”, making it unclear which “gas” is specified, or how many “gases” there are.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhawale et al., (“Dhawale”, US 2009/0139920), in view of Clausen et al., (“Clausen”, US 7,147,110).
Regarding Claim 16, Dhawale discloses a fuel filter, (See Abstract), comprising: 
- a receptacle comprising a base portion forming a bottom, (Housing 22 with First Portion 24/Second Portion 26, See Figure 1, and See paragraph [0010]), and a cover detachably connected to the base portion, (Cap 30 threadably connected to First Portion 24, See Figure 1, See paragraphs [0010] & [0013]), the receptacle being provided with an inlet for unfiltered fuel, (Inlet 34, See Figure 1, and See paragraph [0010]), and an outlet for filtered fuel which is located in the base portion, (Outlet 36, See Figure 1, and See paragraph [0010]), an inside volume being defined between the base portion and the cover, (Chamber 32, See Figure 1, and See paragraph [0010]), 
- a filter insert arranged in the inside volume, (Filter 12 in Chamber 32, See Figure 1, and See paragraph [0010]), and having an upper axial end including a first flange, (Plate 40 of Filter 12, See Figure 1, and See paragraph [0011]), a lower axial end, (Second Plate 44 of Filter 12, See Figure 1, and See paragraph [0011]), and an annular filter medium extending about a longitudinal axis between the upper axial end and the lower axial end,  (Filter Element 18 between Plates 40/44, See Figure 1, and See paragraphs [0009]-[0011]), the annular filter medium having an inner face which defines a hollow internal space in communication with the outlet, (Interior Surface of Filter Element 18 which has hollow space including Stand Pipe 14/Center Tube 16, See Fgiure 1, and See paragraph [0009] & [0010]), 
- a central member extending in the hollow internal space, (Center Tube 16 or Stand Pipe 14, See Figure 1, and See paragraphs [0009] & [0010]), having a first end directly integral or adjacent to the first flange and a second end opposite to the first end, (Top Portion of Pipe 14 or Tube 16 adjacent to Plate 40 and Bottom Portion of Pipe 14 or Tube 16 opposite top portion, See Figure 1, and See paragraphs [0009]-[0011]),
- a transverse wall extending beneath at least one among the lower axial end and the central member, (Component or Wall 54 of Valve Member 48 directly below Plate 44, See Figure 1, and See paragraph [0012]), defining a passageway between the hollow internal space and the outlet, (Interior of Valve Member 48/Component 54 defines or has space for Passageway leading to Outlet 36, See Figure 1, See paragraphs [0010] & [0014]), wherein the transverse wall defines a passage for an escape channel that is distinct from the inlet and the outlet, (Passage 64 leads from Interior of Valve Member 48, See Figure 1, and See paragraph [0014]), and wherein the fuel filter further comprises a valve enabling selectively opening the passageway in an operative configuration of the filter insert under the effect of an engagement between the second end of the central member and said valve which is mounted so as to move relative to the transverse wall, (Spring 46 of Valve Member 48 form valve which engages between Tube 16 and Bottom of Valve Member 48, Spring 46 will move in response to pressure from Filter 12, See Figure 1, and See paragraphs [0011]-[0015]), the central member thereby being an actuating member for moving the valve according to the position of the filter insert, (Tube 16 as part of Filter Element 12 will provide pressure to bias Spring 46, See Figure 1, and See paragraphs [0014] & [0015]), the valve by default being biased toward a position which closes the passageway, (See paragraph [0015]).
Dhawale does not disclose that the transverse wall also defines a passage for conveying gases contained in the fuel to the escape channel.  However, Dhawale does suggest having a passage for conveying gases contained in the fuel to the escape channel, but not in the transverse wall, (Orifice 70 located in upper part of Housing 22 leading to Air Bleed Passageway 72 to Outlet 66, See Figure 1, and See paragraph [0014] & [0016], Dhawale).
Clausen discloses a fuel filter, (See Abstract and column 1, lines 13-15, Clausen), with a transverse wall that defines a passage for conveying gases contained in fuel to an escape channel, (Vent Orifice 61 which leads to Passageway 88 to Flow Channel 37 to Channel 43 in Base 32, See Figure 1, and See column 4, lines 38-42, column 7, lines 2-8, Clausen; alternatively Orifice 61 leads to Passageway 38 and Channel 43, See Figure 6, See column 7, lines 26-50, Clausen).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fuel filter of Dhawale by incorporating that the transverse wall also defines a passage for conveying gases contained in the fuel to the escape channel as in Clausen because Dhawale provides “a vent orifice in the upper part of the housing”, (See column 1, lines 29-30, Clausen), which “generally [requires] additional valves, seals, plumbing and/or relatively complex components in order to function properly,” (See column 1, lines 42-44, Clausen).  By modifying the passage for conveying gases as in Clausen, it provides “a simple, low cost design” where the vent orifice “is replaced at regular intervals to minimize the chance of clogging”, (See column 1, lines 52-54, Clausen).
Additional Disclosures Included:
Claim 17: Fuel filter according to claim 16, comprising a discharge device for unfiltered fuel, opposite to the cover, (Outlet 66, See Figure 1, and See paragraph [0014], Dhawale).
Claim 18: Fuel filter according to claim 17, comprising a closure member that is movably mounted in the base portion so as to selectively close a connecting channel between the inside volume and the discharge device, in a position where the lower axial end of the filter insert bears against the closure member, (Component 50 seals interior of Valve Member 48 and Channel 64 which leads to Outlet 66 by sealing against bottom end of Portion 26/Housing 22, See Figure 1, and See paragraph [0014], Dhawale).
Claim 19: Fuel filter as recited in claim 16, wherein the valve extends inside a defined internal region located between the bottom and the transverse wall, (Spring 46 extends within interior of Valve Member 48 between Component 54 and Portion 26, See Figure 1, and See paragraph [0011], Dhawale), the valve being movable parallel to the longitudinal axis between a raised position corresponding to the closed position, (Valve 46 and Valve Member 48 are raised and close Openings 20 to Standpipe 14, See paragraph [0014], Dhawale), and a lowered position where the passageway communicates with the outlet via the defined internal region, the second end of the actuating member being adapted to urge the valve, (Tube 16 as part of Filter 12 places pressure on Spring 46 via Plate 44 and Component 54, and Fluid flows through Standpipe 14 into Outlet 36, See Figure 1, and See paragraph [0015], Dhawale) .
Claim 20: Fuel filter according to claim 19, wherein the base portion comprises: - a bowl including the inlet and the outlet, (Inlet 34 and Outlet 36 in Housing 22, See Figure 1, and See paragraph [0010]); and - an annular wall, which extends upwardly from the bottom and defines a sealed annular contact with a second flange of annular shape defining the lower axial end of the filter insert, (Valve Member 48 defines annular wall extending upwards which seals via Third Component 54 to Bottom end or Plate 44 of Filter Element 12, See Figure 1, and See paragraph [0012], Dhawale), the annular wall defining an outer circumference of said defined internal region, (Valve Member 48 annular vertical portion defines outside of interior portion where Spring 46 is located, See Figure 1, and See paragraphs [0011] & [0012], Dhawale), a resilient return member which biases the valve towards the closed position being accommodated in the defined internal region, (Spring 46 inside Valve Member 48, See Figure 1, and See paragraphs [0011] & [0012], Dhawale).
Claim 21: Fuel filter as recited in claim 16, wherein the second end of the actuating member comprises: - a first contact portion, which forms a male portion for insertion into a defined pipe of a connection interface, (Bottom half portion of Seal 62 is included as part of Tube 16, connected via end portions of Plate 44, and Seal 62 is inserted into interior of Valve Member 48, See Figure 1), the connection interface including the transverse wall, (Component 54 is part of Valve Member 48, See Figure 1); and - a second contact portion, offset longitudinally relative to the first contact portion, adapted to abut axially against the valve and to push the valve downward, (Top half portion of Seal 62 abuts along its outer axial side with Component 56 part of Valve Member 48, and pushes it down via Filter Element 12, See Figure 1).
Claim 22: Fuel filter as recited in claim 16, wherein the actuating member extends parallel to the longitudinal axis, (Stand Pipe 14 or Tube 16 extends vertically/parallel to overall orientation of Housing 22, See Figure 1, Dhawale), and is part of a venting path for gases contained in the fuel, (Passageway 88 in Support Core 70 of Filter Element 50, See Figure 1, See column 5, lines 35-42, Clausen), the venting path comprising at least one port of small cross- section located above or at the upper end of the hollow internal space, (Orifice 61 is considered small and is located at top of internal hollow space of Filter Element 50 leading to passageway 88, See Figure 1, See column 4, lines 14-41, Clausen).
Claim 23: Fuel filter as recited in claim 22, wherein the actuating member comprises a piping member extending within the hollow internal space, (Stand Pipe 14 or Tube 16 extends vertically/parallel to overall orientation of Housing 22, See Figure 1, Dhawale, and in communication with the escape channel for gases, the escape channel being distinct from the outlet and formed in the base portion, (Vent Orifice 61 which leads to Passageway 88 to Flow Channel 37 to Channel 43 in Base 32, which is distinct from Channel 35 to Outlet Port 24, See Figure 1, and See column 3, lines 62-67, See column 4, lines 38-42, column 7, lines 2-8, Clausen).
Claim 24: Fuel filter as recited in claim 22, wherein the port of small cross-section is defined by the first flange and communicates with the interior of the piping member, (Orifice 61 is located in Top End Plate 54, See Figure 1, and See column 4, lines 34-43, Clausen; equivalent to Plate 40 in Dhawale).
Claim 25: Fuel filter as recited in claim 16, wherein the transverse wall is provided with a seat, (Component 54 has Underside of Component 54 along with Component 56 which seats Spring 46, See Figure 1, and See paragraphs [0013], Dhawale), the position by default of the valve to close the passageway being a raised position in which the valve is bearing against the seat, (Spring 46 biased against Underside of Component 54, See Figure 1, and See paragraphs [0013] & [0014], Dhawale), wherein the valve has an upper sealing face and at least one projection protruding longitudinally upwards from the upper sealing face, (Seal 58 and Seal 62, which extends upwards, See Figure 1, and See paragraph [0013], Dhawale), the upper sealing face extending below the seat in an open state of the valve for opening the passageway, (Seal 58 and 62 extends below Underside of Component 54 and Component 56, See Figure 1, and See paragraph [0014], Dhawale), and wherein the projection comprises an engaging face, (Interior surface of Seal 62, See Figure 1, and See paragraph [0013], Dhawale), adapted to be engaged by the central member, (Tube 16 engages with Seal 62 via Plate 44, See Figure 1, and See paragraphs [0013]-[0015], Dhawale), which is located above the seat in the open state of the valve, (Tube 16 or portion of Seal 62 are located above Component 56/underside of Component 54, See Figure 1, and See paragraph [0014]).
Claim 26: Fuel filter as recited in claim 16, wherein the valve has: - a lower face abutting against a portion that projects relative to the bottom, (Valve Assembly 42 has Component 50 that abuts against Raised Portion of Portion 26 of Housing 22, See figure 1, and See paragraph [0012], Dhawale); and - a tubular sliding member mounted around a longitudinal guide of the base portion, the tubular sliding member extending downwardly from the lower face of the valve, (Valve Assembly 42 has Spring 46 (cylindrical form) around Standpipe 14, See Figure 1, and See paragraph [0013], Dhawale).
Claim 27: Fuel filter according to claim 20, wherein the annular wall is integrally formed as one piece with the bowl, (Orifice 61 leads to Passageway 38 and Channel 43, and where Base 32 is unitary with Standpipe 34 forming an annular wall from the bottom portion of Base 32,  See Figure 6, See column 7, lines 26-50, Clausen).
Claim 28: Fuel filter as recited in claim 20, wherein the actuating member extends parallel to the longitudinal axis, (Stand Pipe 14 or Tube 16 extends vertically/parallel to overall orientation of Housing 22, See Figure 1, Dhawale), and is part of a venting path for gases contained in the fuel, (Passageway 88 in Support Core 70 of Filter Element 50, See Figure 1, See column 5, lines 35-42, Clausen), the venting path comprising at least one port of small cross- section located above or at the upper end of the hollow internal space, (Orifice 61 is considered small and is located at top of internal hollow space of Filter Element 50 leading to passageway 88, See Figure 1, See column 4, lines 14-41, Clausen), each port of small cross--section having a diameter of between 0.1 and 1 mm, (Orifice 61, See Figure 1, and See column 4, lines 38-41, Clausen; Disclosed diameter range of 0.018 to 0.020 inches which converts to approximately 0.46 mm to 0.51 mm, anticipating the claimed range with that range).
Claim 29: Fuel filter according to claim 20, wherein the base portion supports a connection interface including the transverse wall and sealingly connected to the annular wall, (Top Portion of Valve Assembly 42 including Component 54 sealingly connected to Portion 26 of Housing 22 via Component 50, and Seal 62 sealed to Component 54 and 52, See Figure 1, See paragraph [0012]), the connection interface forming a sealing continuity between the annular wall and the second flange, (Seal 62 connected between Annular Wall part Component 52 of Valve Member 48, See Figure 1, and See paragraph [0012] & [0015], Dhawale), so that a region upstream of the annular filter medium that communicates with the inlet is separated from a region downstream of the annular filter medium that communicates with the outlet, (Chamber 32 includes untreated fuel, is separated from treated fuel inside Stand Pipe 14 by Valve Member 48, See Figure 1, and See paragraphs [0012] & [0013], Dhawale), the annular wall surrounding all or part of a pipe defined by the connection interface, (Component 52 part of Valve Member 48 surrounds Stand Pipe 14, See Figure 1, and See paragraphs [0012] & [0013], Dhawale), the defined pipe forming part of the venting path, (Stand Pipe 14 or Tube 16 extends vertically/parallel to overall orientation of Housing 22, See Figure 1, Dhawale; and Passageway 88 in Support Core 70 of Filter Element 50, See Figure 1, See column 5, lines 35-42, Clausen).
Claim 30: Fuel filter according to claim 16, wherein the central member forms a piping member, (Tube 16 or Stand Pipe 14, See Figure 1, and See paragraph [0009] & [0010], Dhawale), the first flange extending between an open end of the piping member and the cover, (Plate 40 extends between top part of Tube 16 or Stand Pipe and just below Cap 30, See Figure 1, and See paragraphs [0009] & [0011], Dhawale), one among the piping member and the first flange having a port provided with a diameter of 0.1 and 1 mm, adapted for selectively circulating the gas through the piping member in a direction away from the cover, (Orifice 61, See Figure 1, and See column 4, lines 38-41, Clausen; Disclosed diameter range of 0.018 to 0.020 inches which converts to approximately 0.46 mm to 0.51 mm, anticipating the claimed range with that range).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.